                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

_______________________________________________

AGILITY HOLDINGS, LLC d/b/a VCPI,

                                      Plaintiff,

v.

ELDERWOOD ADMINISTRATIVE SERVICES, LLC,
POST ACUTE PARTNERS, LLC, and
POST ACUTE PARTNERS MANAGEMENT, LLC

                                      Defendants.

_______________________________________________

                                 DISCLOSURE STATEMENT

               The undersigned, counsel of record for Defendants Elderwood Administrative

Services, LLC, Post Acute Partners, LLC, and Post Acute Partners Management, LLC, furnishes

the following list in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:


               1. The parties represented are Elderwood Administrative Services, LLC, Post

                   Acute Partners, LLC, and Post Acute Partners Management, LLC

                   (collectively, “Defendants”).


               2. Elderwood Administrative Services, LLC is wholly owned by Post Acute

                   Partners Management, LLC. No parent corporation or privately held

                   corporation owns 10% or more of the stock of Post Acute Partners, LLC or

                   Post Acute Partners Management, LLC.


               3. The only law firms expected to appear on behalf of Defendants are Fox,

                   O’Neill, & Shannon S.C., 622 North Water Street, Suite 500, Milwaukee,


          Case 2:20-cv-01269-LA Filed 08/18/20 Page 1 of 2 Document 1-3
                   Wisconsin 53202, and Hodgson Russ LLP, 140 Pearl Street, Buffalo, NY

                   14202. Lead counsel from Hodgson Russ LLP will be filing an application

                   for admission to this Court.


Dated: Milwaukee, Wisconsin
       August 18, 2020


                                             FOX, O’NEILL, & SHANNON S.C.

                                             /s/ Electronically signed by Attorney Matthew W. O’Neill
                                             By:                  _______
                                             Matthew W. O’Neill, Esq.
.                                            622 North Water Street
                                             Suite 500
                                             Milwaukee, Wisconsin 53202
                                             Telephone: (414) 273-3939
                                             Email: mwoneill@foslaw.com




20047406v1
             Case 2:20-cv-01269-LA Filed 08/18/20 Page 2 of 2 Document 1-3
